10/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--.  See MPEP § 608.01(n).  Accordingly, claim 10 has not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloos (US 2016/0282436) in view of Setsompop, et al. (US 2015/0346300).  (Note:  The following rejection corresponds to the Written Opinion for PCT/US2018/026549).)
Regarding claims 1 and 10, Cloos discloses “a)    acquiring data with a magnetic resonance imaging (MRI) system in a series of variable sequence blocks that cause one or more resonance species in a subject to”… “produce individual magnetic resonance signals in a plurality of different slices (paragraph 0011; paragraph 0070; Figure 12), 
Cloos does not specifically teach “simultaneously” exciting and producing individual MR signals in a plurality of slices.  However simultaneously exciting and producing signals in a plurality of slices was well known in the art prior to the effective filing date of the claimed invention as taught by Setsompop (See paragraph 0038).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cloos by simultaneously exciting and producing MR signals in order to accelerate two dimensional acquisition from multiple slices. 

Regarding claim 2, Cloos discloses “wherein step b) includes comparing the acquired data as individual slices of the plurality of different slices to the dictionary to 
Regarding claim 3, Cloos discloses “wherein the dictionary includes at least a first dictionary (paragraph 0018)”… “and comparing the acquired data as individual slices of the plurality of different slices to the dictionary includes comparing the acquired data as individual slices of the plurality of different slices to each of the first dictionary.”  Cloos does not teach using a second dictionary.  However, the use of a first and second dictionary for MRI fingerprinting was well known in the art prior to the effective filing date of the claimed invention as taught by Setsompop (See paragraph 0134).  Thus, it would have been obvious to modify Cloos by using multiple dictionaries as taught by Setsompop in order to enable matching of different families of signal evolutions produced.
Regarding claim 4, Cloos discloses “wherein the series of variable sequence blocks includes temporally varying the subset of transmit channels in the pTX RF coil array.” (paragraphs 0046, 0060)
Regarding claim 5, Cloos discloses “wherein the subset of transmit channels in the pTX RF coil array is temporally varied in the series of variable sequence blocks such that an entire field-of-view is excited for each of the plurality of different slices by the series of variable sequence blocks.” (paragraphs 0046, 0058)
Regarding claim 6, Cloos discloses “wherein the series of variable sequence blocks includes temporally varying the subset of transmit channels in the pTX RF coil array such that aliasing in the through-plane direction is minimized.” (paragraph 0046)

Regarding claim 8, Cloos discloses “wherein the dictionary includes separate subdictionaries for each spatial location, wherein the sub-dictionaries are generated using spatial distributions of RF energy measured in a separate scan.” (paragraphs 0018, 0041-0042)
Regarding claim 9, Cloos discloses “wherein the dictionary is generated by including B1+ terms for different channels as additional dimensions within the dictionary.” (paragraph 0009)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Gulani, et al. (US 10,598,747) teaches and claims parts (b) and (c) of claim 1 of the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 16, 2021